DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed 4 March 2021.
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see page 9 of the remarks filed 4 March 2021, with respect to the rejection of claims 2, 5, 9, 16, and 20 under 35 U.S.C. 112b have been fully considered and are persuasive.  The 35 U.S.C. 112b rejections of the claims have been withdrawn. 

Applicant’s arguments, see pages 9-13 of the remarks filed 4 March 2021, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered. However, they are moot because they do not address the new reference (Breitgand cited below) being used in the current rejection.

Claim Objections
Claim 9 is objected to because of the following informalities: In line 5, the term “generated” should be removed.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities: In line 4, “the one more computing workloads” should read “the one or more computing workloads”.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities: In lines 9-10: “computing capacity” should read “compute capacity”. In line 30: “the the available compute instances” should read “the. Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-4, 6, 8-12, 15, 17, and 19-20 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 10, 12, 14-15, and 17-19 of copending Application No. 16/362,545 (hereafter “copending application 545”), in view of Breitgand et al. Pub. No.: US 2020/0042352 A1 (hereafter “Breitgand”), in view of Greene et al. Pub. No.: 2013/0227584 A1 (hereafter “Greene”).
This is a provisional nonstatutory double patenting rejection.

Greene was cited in the previous PTO-892 dated 8 October 2020.

Regarding claim 1 of the instant application, the following table presents a mapping between this claims and claims 1, and 14 of the copending application 545. The similarities are highlighted.
Instant Application
Copending Application 545
1. A computer-implemented method comprising: 

obtaining historical data indicating a respective number of compute instances of a compute instance pool used by one or more computing workloads over time, wherein the compute instance pool includes a number of reservations of compute capacity for computing workloads associated with a user or an organization of users of a service provider network, and wherein the compute capacity is reserved by the user or organization of users for a duration of a reservation term; 

generating, based on the historical data, a prediction regarding available compute instances of the compute instance pool that will be unused by the one or more computing workloads during a future interval of time; 














scheduling, based on requirements for executing a second computing workload and the prediction regarding available compute instances, use of at least some of the available compute instances for executing the second computing workload during the future interval of time; and 

causing output of a graphical user interface (GUI) for display to the user, the GUI including an interface element displaying information identifying (a) the prediction regarding available compute instances during the future interval of time, and (b) a graphical representation of the scheduled use of the at least some of the available compute instances by the second computing workload during the future interval of time.  

1. A computer-implemented method comprising: 

obtaining historical data indicating a respective number of compute instances of a compute instance pool used by one or more first computing workloads over time, the compute instance pool representing an amount of compute capacity reserved for computing workloads associated with one or more users of a service provider network; 




generating, based on the historical data, a prediction regarding available compute instances of the compute instance pool that will be unused by the one or more first computing workloads during a future interval of time; 

determining requirements for executing a second computing workload, the requirements including a number of required compute instances over an estimated execution duration and an execution deadline; 

determining that the prediction regarding available compute instances and the future interval of time is capable of satisfying the requirements for executing the second computing workload; and 

scheduling execution of the second computing workload during the future interval of time, including scheduling use of the number of required compute instances from among the compute instance pool to be used by the second computing workload.


causing display of a graphical user interface (GUI) displaying a representation of the historical data indicating a respective amount of computing resources of the computing resource pool used by the one or more first workloads over time.


	While claim 1 of the copending application 545 claims a resource pool representing reserved compute capacity, claim 1 of the copending application does not explicitly claim:
wherein the compute capacity is reserved by the user or organization of users for a duration of a reservation term;

However, Breitgand teaches:
wherein the compute capacity is reserved by the user or organization of users for a duration of a reservation term ([0018], Lines 1-4: A first challenge in cloud computing is selecting an appropriate mixture of different types of reservation contracts (i.e., “reservations” of compute capacity of the pool of configurable computing resources) to reserve appropriate numbers of appropriate types of virtual resources for appropriate periods of time (i.e., period, or “duration” of the reservation contract, or “term”). [0019], Lines 1-9: Aspects of the present disclosure overcome this first challenge by forecasting future combinations of request types using an empirical cumulative distribution function (ECDF) of historical data to a Mixed Integer Linear Program (MILP) capable of jointly calculating a beneficial…selection of VMs…and reservation contracts…sufficient to meet the forecasted requests (i.e., historical resource reservations and usage are used to forecast future resource reservations and usage));

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Breitgand’s teaching of reserving compute capacity of a pool of resources for a period, or duration of time defined in a contract, with Claim 1 of copending application 545’s resource pool representing reserved compute capacity, with a reasonable expectation of success, since they are analogous resource allocation systems that similarly allocate resources to users from pools. Such a combination results in a system that allocates resource reservations for periods of time, as in Breitgand, from pools of resources, as in claim 1 of the copending application 545. One of ordinary skill would have been motivated to make this combination to determine reservation contracts for pools of computer resources that reduces cost while ensuring sufficient resources to reliably perform future storage, processing, and/or management tasks (Breitgand [0018], Lines 4-7).

While claim 14 of the copending application 545 claims outputting a GUI to a user that displays information, claims 1 and 14 of the copending application 545 does not explicitly claim:
displaying information identifying (a) the prediction regarding available compute instances during the future interval of time, and (b) a graphical representation of the scheduled use of the at least some of the available compute instances by the second computing workload during the future interval of time.  

	However, Greene teaches:
displaying information identifying (a) the prediction regarding available compute instances during the future interval of time, and (b) a graphical representation of the scheduled use of the at least some of the available compute instances by the second computing workload during the future interval of time ([0024], Lines 1-12: Provisioning of resources in a single time interval is very similar to short-term provisioning. The only difference is that the short-term system uses models predicting resource-usage requirements of a group of jobs for an immediately following time interval (such as the next 15 minutes) to allocate resources to meet the resource-usage requirements according to QoS specifications of those jobs…Short-term provisioning is relatively easier because recent resource consumption is a strong predictor of near-term resource needs (i.e., short-term resource provisioning predicts resource requirements of a “future interval of time” based on recent “historical” resource consumption). [0074], Lines 1-6: Excess-redistribution module 310 controls how the unused reservations are redistributed among jobs (i.e., “second computing workloads”). In one embodiment, excess-redistribution module 310 uses “share” machinery that assigns shares to jobs based on their QoS requirement, and more shares are given to higher QoS jobs. In this way the operation of a system such as VMware, by distributing unused reservations proportionally to the shares, will cause unused resources [to] cascade through the remaining jobs in QoS order (i.e., excess-redistribution module 310 a) predicts which resources reserved for future use by jobs are in excess, and will go “unused”, and b) determines a distribution, or schedule, for how these unused resources should be redistributed among the remaining jobs). [0075], Lines 1-5: Outputs of reservation calculator 308 and excess-redistribution module 310 are sent to scheduler 312, which makes the actual reservations for each job. In one embodiment, the outputs are sent to user interface 314 (i.e., “GUI”), which presents the output to a human operator (i.e., “user”)).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Greene’s teaching of outputting a prediction of whether resources in a resource pool will be used and unused, as well as a redistributed use for those unused resources in a GUI displayed to a user, with the GUI of copending application 545’s claim 14, with a reasonable expectation of success, since they are analogous systems that similarly predict usage of resources and output GUIs that display information related to resource scheduling to users. Such a combination results in a GUI, as in claim 14 of copending application 545, which displays a prediction of resource usage as well as a schedule of redistributed idle resources to a user. One of ordinary skill would have been motivated to make this combination to enable a human operator closely supervise the resource provisioning system in a desired way (Greene [0023]).

Regarding claim 4 of the instant application, it is a method claim that unpatentable over the combination of claims 4, and 14 of copending application 545, and in further view of Breitgand, in view of 

Regarding claim 15 of the instant application, it is a system claim that unpatentable over the combination of claims 15, and 14 of copending application 545, and in further view of Breitgand, in view of Greene, for the same rationale as that cited above with respect to claim 1 of the instant application. The mappings and rationale have been omitted for the sake of brevity.

Claims 2, 5, 7, 14, 16, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 14, and 15 of copending application 545 in view of Breitgand (cited above), in view of Greene (cited above), and in further view of Fernandes et al. Pub. No.: US 2011/0185364 A1 (hereafter “Fernandes”). The mappings and rationales for combining the references with the copending application 545 are omitted for the sake of brevity, but similar rationales for their combination can be found in the double patenting rejection below. 
This is a provisional nonstatutory double patenting rejection.

Fernandes was cited in the previous PTO-892 dated 8 October 2020.

Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, and 14 of copending application 545 in view of Breitgand (cited above), in view of Greene (cited above), and in further view of Garvey et al. Pub. No.: US 2018/0247215 A1 (hereafter “Garvey”). The mapping rationale for combining the Garvey with the copending application 545 and Greene are omitted for the sake of brevity, but a similar rationale for their combination can be found in the corresponding 35 U.S.C. 103 rejection below.
This is a provisional nonstatutory double patenting rejection.

Garvey was cited in the previous PTO-892 dated 8 October 2020.

Claims 1, 3-4, 6-12, 15, and 17-20 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 14, and 15 of copending Application No. 16/362,539 (hereafter “copending application 539”), in view of Breitgand (cited above), in view of Greene (cited above).
This is a provisional nonstatutory double patenting rejection.

Regarding claim 1 of the instant application, the following table presents a mapping between this claims and claims 1, and 14 of the copending application 539. The similarities are highlighted.
Instant Application
Copending application 539
1. A computer-implemented method comprising: 










obtaining historical data indicating a respective number of compute instances of a compute instance pool used by one or more computing workloads over time, wherein the compute instance pool includes a number of reservations of compute capacity for computing workloads associated with a user or an organization of users of a service provider network, and wherein the compute capacity is reserved by the user or organization of users for a duration of a reservation term






generating, based on the historical data, a prediction regarding available compute instances of the compute instance pool that will be unused by the one or more computing workloads during a future interval of time; 






scheduling, based on requirements for executing a second computing workload and the prediction regarding available compute instances, use of at least some of the available compute instances for executing the second computing workload during the future interval of time; and 



causing output of a graphical user interface (GUI) for display to the user, the GUI including an interface element displaying information identifying (a) the prediction regarding available compute instances during the future interval of time, and (b) a graphical representation of the scheduled use of the at least some of the available compute instances by the second computing workload during the future interval of time.
1. A computer-implemented method comprising: 

identifying a first computing workload and a second computing workload associated with a defined set of users of a service provider network, wherein the first computing workload is associated with a first type o workload that is different from a second type of workload associated with the second computing workload; 

obtaining historical data indicating a number of compute instances of a compute instance pool that were used to execute the first computing workload, wherein the compute instance pool represents a fixed amount of compute capacity reserved for use by the defined set of users of the service provider network; 

determining, at a particular point in time, a number of currently unused compute instances of the compute instance pool; 

allocating a number of compute instances of the compute instance pool for use by the second computing workload based on the number of currently unused compute instances; 

generating, based on the historical data, a predicted number of compute instances to be used to execute the first computing workload at a future point in time (i.e., identifying a “predicted number of compute instances to be used to execute the first computing workload at a future point in time” also identifies the number of compute instances that are unused, which is simply the number of remaining compute instances); and 

decreasing the number of compute instances of the compute instance pool available for use by the second computing workload in advance of the future point in time based on the predicted number of compute instances to be used to execute the first computing workload at the future point in time (i.e., decreasing allocation of compute instances is still considered “scheduling” use of those compute instances).

14. The computer-implemented method of claim 4, further comprising causing display of a graphical user interface (GUI) displaying a representation of the historical data indicating a number of compute instances of a compute instance pool used to execute the first computing workload.


While claim 1 of the copending application 539 claims a resource pool representing reserved compute capacity, claim 1 of the copending application does not explicitly claim:
wherein the compute capacity is reserved by the user or organization of users for a duration of a reservation term;

However, Breitgand teaches:
wherein the compute capacity is reserved by the user or organization of users for a duration of a reservation term ([0018], Lines 1-4: A first challenge in cloud computing is selecting an appropriate mixture of different types of reservation contracts (i.e., “reservations” of compute capacity of the pool of configurable computing resources) to reserve appropriate numbers of appropriate types of virtual resources for appropriate periods of time (i.e., period, or “duration” of the reservation contract, or “term”). [0019], Lines 1-9: Aspects of the present disclosure overcome this first challenge by forecasting i.e., historical resource reservations and usage are used to forecast future resource reservations and usage));

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Breitgand’s teaching of reserving compute capacity of a pool of resources for a period, or duration of time defined in a contract, with Claim 1 of copending application 545’s resource pool representing reserved compute capacity, with a reasonable expectation of success, since they are analogous resource allocation systems that similarly allocate resources to users from pools. Such a combination results in a system that allocates resource reservations for periods of time, as in Breitgand, from pools of resources, as in claim 1 of the copending application 545. One of ordinary skill would have been motivated to make this combination to determine reservation contracts for pools of computer resources that reduces cost while ensuring sufficient resources to reliably perform future storage, processing, and/or management tasks (Breitgand [0018], Lines 4-7).

While claim 14 of the copending application 545 claims outputting a GUI to a user that displays information, claims 1 and 14 of the copending application 545 does not explicitly claim:
displaying information identifying (a) the prediction regarding available compute instances during the future interval of time, and (b) a graphical representation of the scheduled use of the at least some of the available compute instances by the second computing workload during the future interval of time.  

	However, Greene teaches:
displaying information identifying (a) the prediction regarding available compute instances during the future interval of time, and (b) a graphical representation of the scheduled use of the at least some of the available compute instances by the second computing workload during the future interval of time ([0024], Lines 1-12: Provisioning of resources in a single time interval is very short-term provisioning. The only difference is that the short-term system uses models predicting resource-usage requirements of a group of jobs for an immediately following time interval (such as the next 15 minutes) to allocate resources to meet the resource-usage requirements according to QoS specifications of those jobs…Short-term provisioning is relatively easier because recent resource consumption is a strong predictor of near-term resource needs (i.e., short-term resource provisioning predicts resource requirements of a “future interval of time” based on recent “historical” resource consumption). [0074], Lines 1-6: Excess-redistribution module 310 controls how the unused reservations are redistributed among jobs (i.e., “second computing workloads”). In one embodiment, excess-redistribution module 310 uses “share” machinery that assigns shares to jobs based on their QoS requirement, and more shares are given to higher QoS jobs. In this way the operation of a system such as VMware, by distributing unused reservations proportionally to the shares, will cause unused resources [to] cascade through the remaining jobs in QoS order (i.e., excess-redistribution module 310 a) predicts which resources reserved for future use by jobs are in excess, and will go “unused”, and b) determines a distribution, or schedule, for how these unused resources should be redistributed among the remaining jobs). [0075], Lines 1-5: Outputs of reservation calculator 308 and excess-redistribution module 310 are sent to scheduler 312, which makes the actual reservations for each job. In one embodiment, the outputs are sent to user interface 314 (i.e., “GUI”), which presents the output to a human operator (i.e., “user”)).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Greene’s teaching of outputting a prediction of whether resources in a resource pool will be used and unused, as well as a redistributed use for those unused resources in a GUI displayed to a user, with the GUI of copending application 545’s claim 14, with a reasonable expectation of success, since they are analogous systems that similarly predict usage of resources and output GUIs that display information related to resource scheduling to users. Such a combination results in a GUI, as in claim 14 of copending application 545, which displays a prediction of resource usage as well as a schedule of redistributed idle resources to a user. One of ordinary skill would have been motivated to make this combination to enable a human operator closely supervise the resource provisioning system in a desired way (Greene [0023]).

Regarding claim 4 of the instant application, it is a method claim that unpatentable over the combination of claims 4, and 14 of copending application 539, and in further view of Breitgand, and Greene, for the same rationale as that cited above with respect to claim 1 of the instant application. The mappings and rationale have been omitted for the sake of brevity.

Regarding claim 15 of the instant application, it is a system claim that unpatentable over the combination of claims 15, and 14 of copending application 539, and in further view of Breitgand, and Greene, for the same rationale as that cited above with respect to claim 1 of the instant application. The mappings and rationale have been omitted for the sake of brevity.

Regarding claims 3, 6-12, and 17-20 of the instant application, they are unpatentable over claims 3, 6, 5, 7-8, 10, 9, 12, 16, 5, and 17-18 respectively of copending application 539. The mappings have been omitted for the sake of brevity.

Claims 2, 5, 14, and 16 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 14, and 15 of copending application 539, and in further view of Breitgand and Greene (cited above), and in further view of Fernandes (cited above). The mappings have been omitted for the sake of brevity. 
This is a provisional nonstatutory double patenting rejection.

Claim 13 of the instant application is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 14 of copending application 539, in view of Breitgand and Greene (cited above), and in further view of Garvey (cited above). The mapping and rationale for combining Garvey with the copending application 539 and references are omitted for the sake of brevity, but a similar rationale for their combination can be found in the corresponding 35 U.S.C. 103 rejection below.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandes et al. Pub. No.: US 2011/0185364 A1 (hereafter “Fernandes”) in view of Breitgand et al. Pub. No.: US 2020/0042352 A1 (hereafter “Breitgand”), in view of Greene et al. Pub. No.: 2013/0227584 A1 (hereafter “Greene”).

Fernandes and Greene were cited in the previous PTO-892 dated 8 October 2020.

Regarding claim 1, Fernandes teaches the invention substantially as claimed, including:
A computer-implemented method comprising: 
obtaining historical data indicating a respective number of compute instances of a compute instance pool used by one or more computing workloads over time ([0022], Lines 1-3: Schedulers may be used to schedule processing tasks (i.e., “computing workloads”) and processing time between different processing resources (i.e., processing resources represent “pools” of amounts of processing module capacity, or “compute instances”, as described in [0018] of the specification, that are used by the processing tasks). [0023], Lines 1-10: As resources are assigned by the resource manager to various schedulers…the schedulers may be configured to provide processing feedback in the form of usage data 145A/145B. This usage data may indicate various measurements that may be helpful to the resource manager such as…predicted usage based on past usage. [0037], Lines 9-14: The usage data, as indicated above, may include the current and past usage of each processing resource, and may include how much the processing resource was used over a given period of time in total, on an average, on a certain day or time…or any other type of resource usage data. [0024], Lines 4-5: Usage data 145A resource 135A of scheduler A is idle (i.e., usage data indicates the number of processing resources in use (3), and the number of processing resources that were idle (1) in a previous given period of time in a pool of 4 processing resources 131A allocated to scheduler A. See also Fig. 1))…;
generating, based on the historical data, a prediction regarding available compute instances of the compute instance pool that will be unused by the one or more computing workloads during a future interval of time ([0029], Lines 1-16: Method 200 includes an act of the resource manager determining that at least one of the one or more processing resources dynamically allocated to the first resource scheduler is idle (act 220) (i.e., “unused”)…the determination may be based on statistical information provided in usage data 145A/145B…The statistical information may be based on both current processing tasks and a prediction of future use (i.e., resource manager predicts, based on usage data indicating past usage, that a processing resource will be idle in the future)); 
scheduling, based on requirements for executing a second computing workload and the prediction regarding available compute instances ([0032], Lines 1-13: Method 200 includes an act of the resource manager determining that at least one other resource scheduler needs (or could benefit from) additional processing resources…this determination may be based on…statistical information that includes information about the scheduler’s current (and evaluated future) resource requirements (i.e., the other scheduler’s resource requirements represent “requirements” for second tasks, or “computing workloads”, scheduled by the other scheduler)), use of at least some of the available compute instances for executing the second computing workload during the future interval of time ([0033], Lines 1-3: Method 200 includes an act of the resource manager loaning the determined idle processing resources of the first resource scheduler to a second resource scheduler…scheduler 130B will then use the loaned resource 135B until expiration of a certain time period or until the completion of a task (act 240) (i.e., use of the idle, or unused resources is scheduled for use by the task of the second resource scheduler at the future time when the resources are required)); and 

While Fernandes’ resource managers allocate processing time for processing resources (see [0002], and [0022]), Fernandes does not explicitly disclose:
the compute instance pool includes a number of reservations of compute capacity for computing workloads associated with a user or an organization of users of a service provider network, and wherein the compute capacity is reserved by the user or organization of users for a duration of a reservation term.

However, Breitgand teaches:
the compute instance pool includes a number of reservations of compute capacity for computing workloads associated with a user or an organization of users of a service provider network ([0092, Lines 1-3: Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources. [0096], Lines 1-3: Resource pooling: the provider’s (i.e., “service provider network”) computing resources are pooled to serve multiple consumers (i.e., multiple consumers represent either a single “user” or an “organization of users”) using a multi-tenant model), and wherein the compute capacity is reserved by the user or organization of users for a duration of a reservation term ([0018], Lines 1-4: A first challenge in cloud computing is selecting an appropriate mixture of different types of reservation contracts (i.e., “reservations” of compute capacity of the pool of configurable computing resources) to reserve appropriate numbers of appropriate types of virtual resources for appropriate periods of time (i.e., period, or “duration” of the reservation contract, or “term”). [0019], Lines 1-9: Aspects of the present disclosure overcome this first challenge by forecasting future combinations of request types using an empirical cumulative distribution function (ECDF) of historical data to a Mixed Integer Linear Program (MILP) capable of jointly calculating a beneficial…selection of VMs…and reservation contracts…sufficient to meet the forecasted requests (i.e., historical resource reservations and usage are used to forecast future resource reservations and usage)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Breitgand’s teaching of resource pools including reservations of resources that are reserved for periods of time, with Fernandes’ teaching of resource pools, with a reasonable expectation of success, since they are analogous resource allocation systems that similarly predict future 

While Fernandes’ user presumably interacts with the resource manager through some sort of graphical user interface, the combination of Fernandes and Breitgand does not explicitly disclose:
causing output of a graphical user interface (GUI) for display to the user, the GUI including an interface element displaying information identifying (a) the prediction regarding available compute instances during the future interval of time, and (b) a graphical representation of the scheduled use of the at least some of the available compute instances by the second computing workload during the future interval of time.

However, Greene teaches:
causing output of a graphical user interface (GUI) for display to the user, the GUI including an interface element displaying information identifying (a) the prediction regarding available compute instances during the future interval of time, and (b) a graphical representation of the scheduled use of the at least some of the available compute instances by the second computing workload during the future interval of time ([0024], Lines 1-12: Provisioning of resources in a single time interval is very similar to short-term provisioning. The only difference is that the short-term system uses models predicting resource-usage requirements of a group of jobs for an immediately following time interval (such as the next 15 minutes) to allocate resources to meet the resource-usage requirements according to QoS specifications of those jobs…Short-term provisioning is relatively easier because recent resource consumption is a strong predictor of near-term resource needs (i.e., short-term resource provisioning predicts resource requirements of a “future interval of time” based on recent “historical” resource consumption). [0074], Lines 1-6: Excess-redistribution module 310 controls how the unused reservations are redistributed among jobs (i.e., “second computing workloads”). In one embodiment, excess-redistribution module 310 uses “share” machinery that assigns shares to jobs based on their QoS requirement, and more shares are given to higher QoS jobs. In this way the operation of a system such as VMware, by distributing unused reservations proportionally to the shares, will cause unused resources [to] cascade through the remaining jobs in QoS order (i.e., excess-redistribution module 310 a) predicts which resources reserved for future use by jobs are in excess, and will go “unused”, and b) determines a distribution, or schedule, for how these unused resources should be redistributed among the remaining jobs). [0075], Lines 1-5: Outputs of reservation calculator 308 and excess-redistribution module 310 are sent to scheduler 312, which makes the actual reservations for each job. In one embodiment, the outputs are sent to user interface 314 (i.e., “GUI”), which presents the output to a human operator (i.e., “user”)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Greene’s teaching of graphically displaying output of an excess-redistribution module 310 including a prediction of future unused resources and a schedule for reallocation of those resources, with the combination of Fernandes and Breitgand’s teaching of predicting future unused resources based on historical data, with a reasonable expectation of success, since they are analogous resource allocation systems that similarly determine resource allocations for tasks to execute at a future time period. Such a combination would cause a predicted amount of unused resources determined using historical data, and a schedule of how those predicted unused resources are to be allocated, as determined in Fernandes, to be displayed to a user, as in Greene. One of ordinary skill would have been motivated to make this combination to enable a human operator closely supervise the resource provisioning system in a desired way (Greene [0023]). 

Regarding claim 2, Fernandes teaches:
receiving input, via the GUI, to modify the scheduled use at least some of the available compute instances of the compute instance pool in the future by the second computing workload, the input specifying one or more of:…a priority to be assigned to the second computing workload ([0027], Lines 1-9: A resource management policy may be used to determine how processing resources i.e., via some sort of graphical user interface) that is used by resource manager 110 to allocate processing resources among the various schedulers…Such policy decisions may include a preference or importance rating for certain tasks indicating that they have a higher processing priority than other tasks. [0028], Lines 1-3: The policy or policies may be dynamically altered during processing and those changes made to the policy/policies may be implemented in real time (i.e., user alters the priority of tasks to different priorities))….

Greene further teaches:
receiving input, via the GUI, to modify the scheduled use at least some of the available compute instances of the compute instance pool in the future by the second computing workload, the input specifying one or more of:…cancellation of the scheduled use of at least some of the available compute instances of the compute instance pool by the second computing workload ([0075], Lines 5-7: The human operator can review the proposed resource provisioning and determine whether to implement such provisioning (i.e., user may implement, or “cancel” the scheduled use of the unused resources))….

Regarding claim 3, Greene teaches:
wherein the one or more computing workloads use a varying number of compute instances of the compute instance pool over time ([0023], Lines 1-7: A preferred resource-provisioning system for data center operations should be able to automatically and frequently adjust provisioning…it might be desired to have a monitoring tool that monitors the resource needs of the jobs and suggests resource provisioning (i.e., resource needs, or usage, of jobs frequently changes, or varies, leading to adjustment of resource provisioning. See [0026], Lines 1-2, where a job has a random resource requirement in each time interval t)).

Regarding claim 4, Fernandes teaches the invention substantially as claimed, including:
A computer-implemented method comprising: 
obtaining historical data indicating a respective amount of computing resources of a computing resource pool used by one or more computing workloads over time ([0022], Lines 1-3: Schedulers may be used to schedule processing tasks (i.e., “computing workloads”) and processing time between different processing resources (i.e., processing resources represent “pools” of amounts of processing module capacity used by the processing tasks. See [0021]). [0023], Lines 1-10: As resources are assigned by the resource manager to various schedulers…the schedulers may be configured to provide processing feedback in the form of usage data 145A/145B. This usage data may indicate various measurements that may be helpful to the resource manager such as…predicted usage based on past usage. [0037], Lines 9-14: The usage data, as indicated above, may include the current and past usage of each processing resource, and may include how much the processing resource was used over a given period of time in total, on an average, on a certain day or time…or any other type of resource usage data. [0024], Lines 4-5: Usage data 145A may indicate that resource 135A of scheduler A is idle (i.e., usage data indicates the number of processing resources in use (3), and the number of processing resources that were idle (1) in a previous given period of time in a pool of 4 processing resources 131A allocated to scheduler A. See also Fig. 1))…; 
generating, based on the historical data, a prediction regarding available computing resources from the computing resource pool that will be unused by the one or more computing workloads during a future interval of time ([0029], Lines 1-16: Method 200 includes an act of the resource manager determining that at least one of the one or more processing resources dynamically allocated to the first resource scheduler is idle (act 220) (i.e., “unused”)…the determination may be based on statistical information provided in usage data 145A/145B…The statistical information may be based on both current processing tasks and a prediction of future use (i.e., resource manager predicts, based on usage data indicating past usage, that a processing resource will be idle in the future)); 
scheduling use of an amount of computing resources from the computing resource pool by a second computing workload during the future interval of time based on requirements for executing the second computing workload and the prediction regarding available computing resources that will be unused by the one or more first computing workloads during the future interval of time ([0032], Lines 1-13: Method 200 includes an act of the resource manager determining evaluated future) resource requirements (i.e., the other scheduler’s resource requirements represent “requirements” for second tasks, or “computing workloads”, scheduled by the other scheduler). [0033], Lines 1-3: Method 200 includes an act of the resource manager loaning the determined idle processing resources of the first resource scheduler to a second resource scheduler…scheduler 130B will then use the loaned resource 135B until expiration of a certain time period or until the completion of a task (act 240) (i.e., use of the idle, or unused resources is scheduled for use by the task of the second resource scheduler at the future time when the resources are required));

While Fernandes’ resource managers allocate processing time for processing resources (see [0002], and [0022]), Fernandes does not explicitly disclose:
the compute instance pool includes a number of reservations of compute capacity for computing workloads associated with a user or an organization of users of a service provider network, and wherein the compute capacity is reserved by the user or organization of users for a duration of a reservation term.

However, Breitgand teaches:
the compute instance pool includes a number of reservations of compute capacity for computing workloads associated with a user or an organization of users of a service provider network ([0092, Lines 1-3: Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources. [0096], Lines 1-3: Resource pooling: the provider’s (i.e., “service provider network”) computing resources are pooled to serve multiple consumers (i.e., multiple consumers represent either a single “user” or an “organization of users”) using a multi-tenant model), and wherein the compute capacity is reserved by the user or organization of users for a duration of a reservation term ([0018], Lines 1-4: A first challenge in cloud computing is selecting an appropriate mixture of different types of reservation contracts (i.e., “reservations” of compute capacity of the pool of configurable computing resources) to reserve appropriate numbers of appropriate types of virtual resources for appropriate periods of time (i.e., period, or “duration” of the reservation contract, or “term”). [0019], Lines 1-9: Aspects of the present disclosure overcome this first challenge by forecasting future combinations of request types using an empirical cumulative distribution function (ECDF) of historical data to a Mixed Integer Linear Program (MILP) capable of jointly calculating a beneficial…selection of VMs…and reservation contracts…sufficient to meet the forecasted requests (i.e., historical resource reservations and usage are used to forecast future resource reservations and usage)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Breitgand’s teaching of resource pools including reservations of resources that are reserved for periods of time, with Fernandes’ teaching of resource pools, with a reasonable expectation of success, since they are analogous resource allocation systems that similarly predict future resource usage based on past resource usage. Such a combination results in a pool of computer resources, as in Fernandes, comprising resource reservations for periods of time, as in Breitgand. One of ordinary skill would have been motivated to make this combination to determine reservation contracts for pools of computer resources that reduces cost while ensuring sufficient resources to reliably perform future storage, processing, and/or management tasks (Breitgand [0018], Lines 4-7).

While Fernandes’ user presumably interacts with the resource manager through some sort of graphical user interface, the combination of Fernandes and Breitgand does not explicitly disclose:
causing output of a graphical user interface (GUI) for display to the user, the GUI including an interface element displaying information identifying (a) the prediction regarding available compute instances during the future interval of time, and (b) a graphical representation of the scheduled use of the amount of computing resources by the second computing workload during the future interval of time.

However, Greene teaches:
causing output of a graphical user interface (GUI) for display to the user, the GUI including an interface element displaying information identifying (a) the prediction regarding available compute instances during the future interval of time, and (b) a graphical representation of the scheduled use of the amount of computing resources by the second computing workload during the future interval of time ([0024], Lines 1-12: Provisioning of resources in a single time interval is very similar to short-term provisioning. The only difference is that the short-term system uses models predicting resource-usage requirements of a group of jobs for an immediately following time interval (such as the next 15 minutes) to allocate resources to meet the resource-usage requirements according to QoS specifications of those jobs…Short-term provisioning is relatively easier because recent resource consumption is a strong predictor of near-term resource needs (i.e., short-term resource provisioning predicts resource requirements of a “future interval of time” based on recent “historical” resource consumption). [0074], Lines 1-6: Excess-redistribution module 310 controls how the unused reservations are redistributed among jobs (i.e., “second computing workloads”). In one embodiment, excess-redistribution module 310 uses “share” machinery that assigns shares to jobs based on their QoS requirement, and more shares are given to higher QoS jobs. In this way the operation of a system such as VMware, by distributing unused reservations proportionally to the shares, will cause unused resources [to] cascade through the remaining jobs in QoS order (i.e., excess-redistribution module 310 a) predicts which resources reserved for future use by jobs are in excess, and will go “unused”, and b) determines a distribution, or schedule, for how these unused resources should be redistributed among the remaining jobs). [0075], Lines 1-5: Outputs of reservation calculator 308 and excess-redistribution module 310 are sent to scheduler 312, which makes the actual reservations for each job. In one embodiment, the outputs are sent to user interface 314 (i.e., “GUI”), which presents the output to a human operator (i.e., “user”)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Greene’s teaching of graphically displaying output of an excess-redistribution module 310 including a prediction of future unused resources and a schedule for reallocation of those resources, with the combination of Fernandes and Breitgand’s teaching of predicting future unused resources based on historical data, with a reasonable expectation of success, since they are analogous 

Regarding claim 5, Fernandes teaches:
receiving input, via the GUI, to modify the scheduled use at least some of the available compute instances of the compute instance pool in the future by the second computing workload, the input specifying one or more of:…a priority to be assigned to the second computing workload ([0027], Lines 1-9: A resource management policy may be used to determine how processing resources are allocated. For instance, a user (105) may send a policy input (106) (i.e., via some sort of graphical user interface) that is used by resource manager 110 to allocate processing resources among the various schedulers…Such policy decisions may include a preference or importance rating for certain tasks indicating that they have a higher processing priority than other tasks. [0028], Lines 1-3: The policy or policies may be dynamically altered during processing and those changes made to the policy/policies may be implemented in real time (i.e., user alters the priority of tasks to different priorities))….

Greene further teaches:
receiving input, via the GUI, to modify the scheduled use at least some of the available compute instances of the compute instance pool in the future by the second computing workload, the input specifying one or more of:…cancellation of the scheduled use of at least some of the available compute instances of the compute instance pool by the second computing workload ([0075], Lines 5-7: The human operator can review the proposed resource provisioning and determine whether to implement such provisioning (i.e., user may implement, or “cancel” the scheduled use of the unused resources))….

Regarding claim 6, Greene teaches:
the one or more computing workloads use a varying amount of computing resources from the computing resource pool over time ([0023], Lines 1-7: A preferred resource-provisioning system for data center operations should be able to automatically and frequently adjust provisioning…it might be desired to have a monitoring tool that monitors the resource needs of the jobs and suggests resource provisioning (i.e., resource needs, or usage, of jobs frequently changes, or varies, leading to adjustment of resource provisioning. See [0026], Lines 1-2, where a job has a random resource requirement in each time interval t)).

Regarding claim 7, Greene teaches:
a computing workload of the one or more computing workloads is associated with an auto scaling group, and wherein the auto scaling group scales an amount of computing resources available to the computing workload over time ([0010], Lines 1-7: In response to at least two jobs having a same QoS ranking, the system forms a tiered subgroup by adding the at least to jobs as a tier to the previously formed subgroup, determines a scale factor for each of the at least two jobs (i.e., tiered subgroup is an “auto scaling group” because jobs added to, or “associated with” the subgroup are assigned “scale factors”) based on resources required by each of the at least two jobs, and makes reservations for each of the at least two jobs based on the scale factor (i.e., scale factor is used to determine, or define, the amount of computing resources available to be reserved to the jobs of the subgroup)).

Regarding claim 10, Breitgand teaches:
computing resources of the computing resource pool used by the one more computing workloads over time include at least one of: virtual machine (VM) instances or containers ([0092, Lines 1-5: Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources (e.g.,…virtual machines)).

Regarding claim 14, Greene teaches:
the GUI further displays one or more suggested modifications to the scheduled use of the amount of computing resources from the computing resource pool by the second computing workload of the one or more computing workloads ([0070], Lines 3-12: The system applies multiple interval algorithms (cascading-excess and tier-based cascading-excess) to models for future resource needs over multiple time intervals…enabling less frequent changes in provisioning…A human operator can receive recommendations from a monitoring tool, which monitors the resource usage of the jobs, and can then manually apply the recommendations (i.e., recommendations represent suggested changes, or “modifications”, to the provisioning, or “scheduled use” of resources by tasks)).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandes in view of Breitgand, in view of Greene, as applied to claim 4, above, and in further view of Applicant Admitted Prior Art (hereafter “AAPA”).

Regarding claim 8, while Greene discusses execution of applications running in batch mode ([0025], Lines 11-13), the combination of Fernandes, Breitgand and Greene does not explicitly disclose:
execution of the one or more computing workloads is managed by one of a batch processing service, a container execution service, a MapReduce service, or a queue service.

	However, AAPA teaches:
execution of the one or more computing workloads is managed by one of a batch processing service, a container execution service, a MapReduce service, or a queue service ([0001], Lines 1-5: Service provider networks have enabled businesses and other organizations to more easily develop, deploy, and scale virtually any type of computing workload using various types of computing resources. Service provider networks generally provide users with the ability to use, for example, computer resources (for example, by…executing batch jobs…). [0002], Lines 3-5: A workload generally represents any type of processing to be carried out by the one or more computing systems including, for example…[a] batch job (i.e., computing systems managing execution of batch jobs are considered to execute a “batch processing service” because they provide a service that processes a batch job)).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined AAPA’s teaching of managing execution of batch execution jobs using computer resource pools, with the combination of Fernandes Breitgand and Greene’s teaching of executing jobs using computer resource pools, with a reasonable expectation of success, since they are analogous task execution systems that similarly describe execution of tasks using distributed processing resources. Such a combination results in a system that executes tasks using processor resource pools, as in Fernandes, where the tasks include batch jobs whose execution is managed by computing systems, as in AAPA. One of ordinary skill would have been motivated to make this combination to diversify the type of tasks executable by the computer system to include batch tasks.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandes in view of Breitgand, in view of Greene, as applied to claim 4, above, and in further view of Labute et al. Pub. No.: US 2019/0243686 A1 (hereafter “Labute”).

Labute was cited in the previous PTO-892 dated 8 October 2020.

Regarding claim 9, while Fernandes teaches predicting idle resource instances based on historical data, the combination of Fernandes, Breitgand and Greene does not explicitly disclose:
generating the prediction using a recurrent neural network (RNN) trained based on at least a portion of the historical data indicating the respective amount of computing resources of the computing resource pool used by the one or more computing workloads over time.

	However, Labute teaches:
generating the prediction using a recurrent neural network (RNN) trained based on at least a portion of the historical data indicating the respective amount of computing resources of the computing resource pool used by the one or more computing workloads over time ([0020], Lines 1-17: A system for resource usage prediction for cluster provisioning is disclosed. The system for resource usage prediction receives past data for use in making a resource usage prediction. The past data comprises process usage data (e.g., what processes were run at what time, what processing resources were required for each process, etc) (i.e., past historical data indicates which processing resources were required, or used, and therefore also indicates which resources were not used)…The past data comprise[s] a time series of past usage data (e.g., a series of measurements of usage data over a period of time)…A time series forecasting algorithm (e.g.,…neural networks…) is used to predict future usage based on the past usage. Predictions for future usage based on the past usage are made on a regular basis (i.e., neural network is trained using historical usage data and predicts resource usage repeatedly, or “recurrently”)).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Labute’s teaching of using a recurrent neural network to predict future resource usage based on historical resource usage data, with the combination of Fernandes, Breitgand, and Greene’s teaching of predicting future resource usage based on historical resource usage data, with a reasonable expectation of success, since they are analogous task execution systems that similarly predict task resource usage and allocate resources based on the prediction. Such a combination results in a system that uses a recurrent neural network, as in Labute, to predict future resource usage for use in resource allocation, as in Fernandes. One of ordinary skill would have been motivated to make this combination to improve the techniques used to predict the future resource usage of tasks to more accurately identify idle resources that may be reallocated to different tasks.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandes, in view of Breitgand, in view of Greene, as applied to claim 4, above, and in further view of Dutta et al. Pub. No.: US 2015/0215173 A1 (hereafter “Dutta”).

Dutta was cited in the previous PTO-892 dated 8 October 2020.

Regarding claim 11, Fernandes teaches:
the second computing workload is one of a plurality of second computing workloads…and wherein the scheduling is based on the prediction regarding available computing resources ([0033], Lines 4-7: Resource manager 110 may loan idle resource 135A to scheduler 130B…scheduler 130B will then use the loaned resource 135B until expiration of a certain time period or until the completion of a task (i.e., second scheduler schedules a task to execute using the resource predicted to be idle). [0024], Lines 4-8: This loaned resource 135B may then be used by scheduler B to process tasks assigned to that scheduler (i.e., executed task of the second scheduler is one of a plurality of tasks assigned to that scheduler))….

	While Fernandes teaches a second computing workload being executed using idle resources, the combination of Fernandes, Breitgand, and Greene does not explicitly disclose:
a plurality of second computing workloads associated with a plurality of respective estimated execution durations and a plurality of respective execution deadlines, and wherein the scheduling is based on…the plurality of respective estimated execution durations, and the plurality of respective execution deadlines.

However, Dutta teaches:
a plurality of second computing workloads associated with a plurality of respective estimated execution durations and a plurality of respective execution deadlines, and wherein the scheduling is based on…the plurality of respective estimated execution durations, and the plurality of respective execution deadlines ([0034], Lines 1-6: The marketplace server 104 receives the one or more tasks (i.e., a plurality of tasks, or “workloads”) and respective metadata from the requester-computing device 102. Based on at least the availability of the one or more computational resources and the SLA, the marketplace server 104 schedules the one or more tasks on at least one volunteer computing device. [0050], Lines 4-8: The metadata includes at least the SLA associated with the one or more tasks. In an embodiment, the SLA includes information pertaining to the…duration of the task, deadline by which the task should be completed (i.e., scheduling of the tasks is based on resource availability, task duration, and task deadline)).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Dutta’s teaching of scheduling a plurality of tasks based on resource availability and metadata including task durations and deadlines, with the combination of Fernandes, Breitgand, and Greene’s teaching of scheduling a plurality of tasks based on predicted idle resource availability, with a reasonable expectation of success, since they are analogous task scheduling systems that similarly schedule tasks for execution on available resources. Such a combination results in a system that schedules tasks based on resource availability, task durations and task deadlines, as in Dutta, where resource availability is a predicted availability of idle resources, as in Fernandes. One of ordinary skill would have been motivated to make this combination to ensure that SLA requirements are maintained so as to avoid hampering an application or project (Dutta [0003]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandes in view of Breitgand, in view of Greene, as applied to claim 4, above, and in further view of Prael et al. Patent No.: US 8,544,017 B1 (hereafter “Prael”).

Regarding claim 12, while Breitgand teaches resource pools, the combination of Fernandes, Breitgand, and Greene does not explicitly disclose:
the computing resource pool is a first computing resource pool, wherein the organization of users is associated with a plurality of computing resource pools including the first computing resource pool, and wherein the second computing workload uses computing resources from a second computing resource pool.

However, Prael teaches:
the computing resource pool is a first computing resource pool, wherein the organization of users is associated with a plurality of computing resource pools including the first computing resource pool, and wherein the second computing workload uses computing resources from a second computing resource pool (Column 7, Lines 45-63: Receiving a first job (i.e., “first workload”) to be processed by a first dynamic cluster of processing resources (i.e., “first computing resource pool”)…determining the first dynamic cluster of processing resources from the pool of processing resources to execute the first job in the future…receiving a second job (i.e., “second computing workload”) to be processed by a second dynamic cluster of processing resources (i.e., “second computing resource pool”)…determining the second dynamic cluster of processing resources to complete execution of the second job).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Prael’s teaching of different computing resource clusters, or pools, used to process different jobs, with the combination of Fernandes, Breitgand, and Greene’s teaching of resource pools used to process workloads, with a reasonable expectation of success, since they are analogous resource provisioning systems that similarly allocate pools of resources to jobs for processing. Such a combination results in a system that allocates resources from a first pool to a first task, as in Breitgand, and further allocates resources from a second pool to a second task, as in Prael. One of ordinary skill would have been motivated to make this combination so that large resource farms can be tailored to smaller projects to provide processing power for many jobs at one time (Column 1, Lines 46-57).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandes in view of Breitgand, in view of Greene, as applied to claim 4, above, and in further view of Garvey et al. Pub. No.: US 2018/0247215 A1 (hereafter “Garvey”).

Garvey was cited in the previous PTO-892 dated 8 October 2020.

Regarding claim 13, while Greene teaches a resource pool having a total reservation, or capacity of resources with which to allocate to tasks, the combination of Fernandes, Breitgand, and Greene does not explicitly disclose:
determining that a scheduled use of an amount of available computing resources of the computing resource pool in the future by at least one particular computing workload of the one or more computing workloads is expected to exceed a total capacity available in the computing resource pool; and 
sending a notification to a user indicating that the scheduled use is expected to exceed the total capacity available in the computing resource pool.

However, Garvey teaches:
determining that a scheduled use of an amount of available computing resources of the computing resource pool in the future by at least one particular computing workload of the one or more computing workloads is expected to exceed a total capacity available in the computing resource pool; and sending a notification to a user indicating that the scheduled use is expected to exceed the total capacity available in the computing resource pool ([0004], Lines 3-6: In the context of capacity planning, for example, a forecast may be used to determine how many hardware and/or software resources to deploy to keep up with demand. [0092], Lines 1-8: Predictive alerting analytic 136 is configured to generate alerts based on forecasted values…For example, predictive alerts may notify a user when resource usage is projected to exceed the capacity of currently deployed resources).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Garvey’s teaching of alerting a user when a predicted resource usage is projected to exceed a capacity of deployed resources, with the combination of Fernandes, Breitgand and Greene’s teaching of scheduling a total amount of resources among tasks, with a reasonable expectation of success, since they are analogous resource provisioning systems that similarly provision resources to tasks. Such a combination would result in a system that uses resources of a resource pool to execute tasks, as in Greene, and alerts a user when a projected resource usage is expected to exceed the total amount of resources of the pool, as in Garvey. One of ordinary skill would have been motivated to make .

Claim 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandes in view of Breitgand, in view of Greene, in view of Labute.

Regarding claim 15, Fernandes teaches the invention substantially as claimed, including:
A system comprising: 
a capacity forecasting and scheduling service (Fig. 1, Resource manager 110) implemented by a first one or more electronic devices ([0021], Lines 4-5: Resource manager, as the term is used herein, refers to a computing module. [0029], Lines 14-16: In a distributed system environment, program modules may be located in both local and remote memory storage devices (i.e., “electronic devices” that implement the resource manager)), the capacity forecasting and scheduling service including instructions that upon execution cause the capacity forecasting and scheduling service to: 
obtain historical data indicating a respective number of compute instances of a compute instance pool used by one or more computing workloads over time ([0022], Lines 1-3: Schedulers may be used to schedule processing tasks (i.e., “computing workloads”) and processing time between different processing resources (i.e., processing resources represent “pools” of amounts of processing module capacity, or “compute instances”, as described in [0018] of the specification, that are used by the processing tasks). [0023], Lines 1-10: As resources are assigned by the resource manager to various schedulers…the schedulers may be configured to provide processing feedback in the form of usage data 145A/145B. This usage data may indicate various measurements that may be helpful to the resource manager such as…predicted usage based on past usage. [0037], Lines 9-14: The usage data, as indicated above, may include the current and past usage of each processing resource, and may include how much the processing resource was used over a given period of time in total, on an average, on a certain day or time…or any other type of resource usage data. [0024], Lines 4-5: Usage data 145A may indicate that resource 135A of scheduler A is idle (i.e., usage data indicates the number of processing resources in use (3), and the number of processing resources that were idle (1) in a previous given period of time in a pool of 4 processing resources 131A allocated to scheduler A. See also Fig. 1))…; 
generate, based on the historical data, a prediction regarding available compute instances of the compute instance pool that will be unused by the one or more computing workloads during a future interval of time ([0029], Lines 1-16: Method 200 includes an act of the resource manager determining that at least one of the one or more processing resources dynamically allocated to the first resource scheduler is idle (act 220) (i.e., “unused”)…the determination may be based on statistical information provided in usage data 145A/145B…The statistical information may be based on both current processing tasks and a prediction of future use (i.e., resource manager predicts, based on usage data indicating past and current usage, that a processing resource will be idle in the future)); 
schedule, based on requirements for executing a second computing workload and the predicting regarding available compute instances ([0032], Lines 1-13: Method 200 includes an act of the resource manager determining that at least one other resource scheduler needs (or could benefit from) additional processing resources…this determination may be based on…statistical information that includes information about the scheduler’s current (and evaluated future) resource requirements (i.e., the other scheduler’s resource requirements represent “requirements” for second tasks, or “computing workloads”, scheduled by the other scheduler)), use of at least some of the available compute instances for executing the second computing workload during the future interval of time ([0033], Lines 1-3: Method 200 includes an act of the resource manager loaning the determined idle processing resources of the first resource scheduler to a second resource scheduler…scheduler 130B will then use the loaned resource 135B until expiration of a certain time period or until the completion of a task (act 240) (i.e., use of the idle, or unused resources is scheduled for use by the task of the second resource scheduler at the future time when the resources are required));

While Fernandes’ resource managers allocate processing time for processing resources (see [0002], and [0022]), Fernandes does not explicitly disclose:
the compute instance pool includes a number of reservations of computing capacity for computing workloads associated with a user or an organization of users of a service provider network, and wherein the compute capacity is reserved by the user or organization of users for a duration of a reservation term.

However, Breitgand teaches:
the compute instance pool includes a number of reservations of computing capacity for computing workloads associated with a user or an organization of users of a service provider network ([0092, Lines 1-3: Cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources. [0096], Lines 1-3: Resource pooling: the provider’s (i.e., “service provider network”) computing resources are pooled to serve multiple consumers (i.e., multiple consumers represent either a single “user” or an “organization of users”) using a multi-tenant model), and wherein the compute capacity is reserved by the user or organization of users for a duration of a reservation term ([0018], Lines 1-4: A first challenge in cloud computing is selecting an appropriate mixture of different types of reservation contracts (i.e., “reservations” of compute capacity of the pool of configurable computing resources) to reserve appropriate numbers of appropriate types of virtual resources for appropriate periods of time (i.e., period, or “duration” of the reservation contract, or “term”). [0019], Lines 1-9: Aspects of the present disclosure overcome this first challenge by forecasting future combinations of request types using an empirical cumulative distribution function (ECDF) of historical data to a Mixed Integer Linear Program (MILP) capable of jointly calculating a beneficial…selection of VMs…and reservation contracts…sufficient to meet the forecasted requests (i.e., historical resource reservations and usage are used to forecast future resource reservations and usage)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Breitgand’s teaching of resource pools including reservations of resources 

While Fernandes’ user presumably interacts with the resource manager through some sort of graphical user interface, the combination of Fernandes and Breitgand does not explicitly disclose:
cause output of a graphical user interface (GUI) for display to the user, the GUI including an interface element displaying information identifying (a) the prediction regarding available compute instances during the future interval of time, and (b) a graphical representation of the scheduled use of the at least some of the available compute instances by the second computing workload during the future interval of time;

However, Greene teaches:
cause output of a graphical user interface (GUI) for display to the user, the GUI including an interface element displaying information identifying (a) the prediction regarding available compute instances during the future interval of time, and (b) a graphical representation of the scheduled use of the at least some of the available compute instances by the second computing workload during the future interval of time ([0024], Lines 1-12: Provisioning of resources in a single time interval is very similar to short-term provisioning. The only difference is that the short-term system uses models predicting resource-usage requirements of a group of jobs for an immediately following time interval (such as the next 15 minutes) to allocate resources to meet the resource-usage requirements according to QoS specifications of those jobs…Short-term provisioning is relatively easier because recent resource consumption is a strong predictor of near-term resource needs (i.e., short-term resource provisioning predicts resource requirements of a “future interval of time” based on recent “historical” resource consumption). [0074], Lines 1-6: Excess-redistribution module 310 controls how the unused reservations are redistributed among jobs (i.e., “second computing workloads”). In one embodiment, excess-redistribution module 310 uses “share” machinery that assigns shares to jobs based on their QoS requirement, and more shares are given to higher QoS jobs. In this way the operation of a system such as VMware, by distributing unused reservations proportionally to the shares, will cause unused resources [to] cascade through the remaining jobs in QoS order (i.e., excess-redistribution module 310 a) predicts which resources reserved for future use by jobs are in excess, and will go “unused”, and b) determines a distribution, or schedule, for how these unused resources should be redistributed among the remaining jobs). [0075], Lines 1-5: Outputs of reservation calculator 308 and excess-redistribution module 310 are sent to scheduler 312, which makes the actual reservations for each job. In one embodiment, the outputs are sent to user interface 314 (i.e., “GUI”), which presents the output to a human operator (i.e., “user”));

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Greene’s teaching of graphically displaying output of an excess-redistribution module 310 including a prediction of future unused resources and a schedule for reallocation of those resources, with the combination of Fernandes and Breitgand’s teaching of predicting future unused resources based on historical data, with a reasonable expectation of success, since they are analogous resource allocation systems that similarly determine resource allocations for tasks to execute at a future time period. Such a combination would cause a predicted amount of unused resources determined using historical data, and a schedule of how those predicted unused resources are to be allocated, as determined in Fernandes, to be displayed to a user, as in Greene. One of ordinary skill would have been motivated to make this combination to enable a human operator closely supervise the resource provisioning system in a desired way (Greene [0023]).

While Fernandes teaches execution of tasks scheduled by the second scheduler on resources that are unused by tasks scheduled by the first scheduler, the combination of Fernandes, Breitgand, and Greene does not explicitly disclose:
a hardware virtualization service implemented by a second one or more electronic devices, the hardware virtualization service including instructions that upon execution cause the hardware virtualization service to execute the second computing workload using the available compute instances during the future interval of time.

However, Labute teaches:
a hardware virtualization service implemented by a second one or more electronic devices ([0029], Lines 4-7: Cluster computing system 200 comprises…cluster worker pool 214 (i.e., cluster worker pool 214 comprises distinct compute instances, illustrated as cluster worker systems 216-226 of Fig. 2). [0038], Lines 12-16: In 502, a set of computing systems for processing the jobs is determined. For example…virtualized computing systems (i.e., virtualized “compute instances”)…are determined sufficient to process the jobs in the desired amount of time (i.e., cluster computing system 200 acts as a hardware virtualization service because it virtualizes hardware resource instances for use in executing jobs)), the hardware virtualization service including instructions that upon execution cause the hardware virtualization service to execute the second computing workload using the available compute instances during the future interval of time ([0020], Lines 19-29: Provisioning the cluster comprises determining the required resources indicated by the future usage (e.g., the future usage indicates a set of jobs that will be executed during a given time period, the required resources for the jobs comprise a set of cluster computers able to execute the full set of jobs in the desired time period (i.e., using available compute instances to execute a computing job in a desired future time period), as well as the data instances required to be loaded onto the computer clusters) and preparing the resources (e.g., activating the computer systems and pre-loading them with data instances) in advance of when they are needed. [0038], Lines 29-31: In various embodiments, activating the set of computer systems comprises…activating a virtual computer system (i.e., resources used to execute the computing job are virtualized resource instances provided by the hardware virtualization service)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Labute’s teaching of provisioning virtualized hardware resources to execute 

Regarding claim 16, Fernandes teaches:
receive input, via the GUI, to modify the scheduled use at least some of the available compute instances of the compute instance pool in the future by the second computing workload, the input specifying one or more of:…a priority to be assigned to the second computing workload ([0027], Lines 1-9: A resource management policy may be used to determine how processing resources are allocated. For instance, a user (105) may send a policy input (106) (i.e., via some sort of graphical user interface) that is used by resource manager 110 to allocate processing resources among the various schedulers…Such policy decisions may include a preference or importance rating for certain tasks indicating that they have a higher processing priority than other tasks. [0028], Lines 1-3: The policy or policies may be dynamically altered during processing and those changes made to the policy/policies may be implemented in real time (i.e., user alters the priority of tasks to different priorities))….

Greene further teaches:
receive input, via the GUI, to modify the scheduled use at least some of the available compute instances of the compute instance pool in the future by the second computing workload, the input specifying one or more of:…cancellation of the scheduled use of at least some of the available compute instances of the compute instance pool by the second computing workload ([0075], Lines 5-7: The human operator can review the proposed resource provisioning and determine whether to implement such provisioning (i.e., user may implement, or “cancel” the scheduled use of the unused resources))….

Regarding claim 17, Greene teaches:
the one or more computing workloads use a varying number of compute instances of the compute instance pool over time ([0023], Lines 1-7: A preferred resource-provisioning system for data center operations should be able to automatically and frequently adjust provisioning…it might be desired to have a monitoring tool that monitors the resource needs of the jobs and suggests resource provisioning (i.e., resource needs, or usage, of jobs frequently changes, or varies, leading to adjustment of resource provisioning. See [0026], Lines 1-2, where a job has a random resource requirement in each time interval t)).

Regarding claim 18, Greene teaches:
a computing workload of the one or more computing workloads is associated with an auto scaling group, wherein the auto scaling group scales an amount of computing resources available to the computing workload over time ([0010], Lines 1-7: In response to at least two jobs having a same QoS ranking, the system forms a tiered subgroup by adding the at least to jobs as a tier to the previously formed subgroup, determines a scale factor for each of the at least two jobs (i.e., tiered subgroup is an “auto scaling group” because jobs added to, or “associated with” the subgroup are assigned “scale factors”) based on resources required by each of the at least two jobs, and makes reservations for each of the at least two jobs based on the scale factor (i.e., scale factor is used to determine, or define, the amount of computing resources available to be reserved to the jobs of the subgroup)).

Regarding claim 20, Labute further teaches:
generating the prediction using a recurrent neural network (RNN) trained based on at least a portion of the historical data indicating the respective number of compute instances of the compute instance pool used by the one or more computing workloads over time ([0020], Lines 1-17: A system for resource usage prediction for cluster provisioning is disclosed. The system for resource i.e., past historical data indicates which processing resources were required, or used, and therefore also indicates which resources were not used)…The past data comprise[s] a time series of past usage data (e.g., a series of measurements of usage data over a period of time)…A time series forecasting algorithm (e.g.,…neural networks…) is used to predict future usage based on the past usage. Predictions for future usage based on the past usage are made on a regular basis (i.e., neural network is trained using historical usage data and predicts resource usage repeatedly, or “recurrently”)).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandes in view of Breitgand, in view of Greene, in view of Labute, as applied to claim 15 above, and in further view of AAPA.

Regarding claim 19, while Greene discusses execution of applications running in batch mode ([0025], Lines 11-13), the combination of Fernandes, Breitgand, Greene, and Labute does not explicitly disclose:
execution of the one or more computing workloads is managed by one of a batch processing service, a container execution service, a MapReduce service, or a queue service.

	However, AAPA teaches:
execution of the one or more computing workloads is managed by one of a batch processing service, a container execution service, a MapReduce service, or a queue service ([0001], Lines 1-5: Service provider networks have enabled businesses and other organizations to more easily develop, deploy, and scale virtually any type of computing workload using various types of computing resources. Service provider networks generally provide users with the ability to use, for example, computer resources (for example, by…executing batch jobs…). [0002], Lines 3-5: A workload generally represents any type of processing to be carried out by the one or more computing systems …[a] batch job (i.e., computing systems managing execution of batch jobs are considered to execute a “batch processing service” because they provide a service that processes a batch job)).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined AAPA’s teaching of managing execution of batch execution jobs using computer resource pools, with the combination of Fernandes, Breitgand, Greene, and Labute’s teaching of executing jobs using computer resource pools, with a reasonable expectation of success, since they are analogous task execution systems that similarly describe execution of tasks using distributed processing resources. Such a combination results in a system that executes tasks using processor resource pools, as in Fernandes, where the tasks include batch jobs whose execution is managed by computing systems, as in AAPA. One of ordinary skill would have been motivated to make this combination to diversify the type of tasks executable by the computer system to include batch tasks.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Helander Pub. No.: US 2007/0011683 A1 discloses a system of real-time scheduling of tasks using statistically modeled resource requirement prediction patterns to reserve resources for requested tasks prior to task execution
	Banerjee et al. Patent No.: US 8,434,088 B2 discloses reservation of a pool of resources for executing tasks according to predicted future loads using past average workloads of an application.
	Jackson Patent No.: US 7,356,770 B1 discloses a graphical interface for managing at least reservations and jobs within a compute environment such that a view of past, present, and future reserved usage of resources can be displayed to a user.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420.  The examiner can normally be reached on M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195